 

Case 20-10343-LSS Doc 3360 Filed 05/07/21 Page1of2

FILED

282} MAY -7 AM 10: 31

May 2, 202]

Claim Number SA-ii

Justice Lauri Selber Silverstein 4 ct ei RK sour!
BSA Bankruptcy Case CeURT
824 Market Street BaTAn OF DEL AWARF
6th Floor

Wiimington, DE 19801
Your Honor,

i am wniting regarding the sexual abuse I experienced as a child while in participating in
Boy Scouts of America.

I’ve recently spoken with my attorney and he informed me about how the case is
progressing and that } should write to voice how the sexual abuse as a scout has impacted
my life.

My Scout Leader, who I trusted wholeheartedly, took my innocence away and has totally
devastated my life. I was in a troop of several boys in which I was the only African
American in the group. My Scout Leader always took the time to make me feel special.
At the time, I did not know he was grooming me to become his victim by giving me
money and gifts. Your Honor, just to provide you some background; I grew up in a poor
single-family household with six children and I thought my Scout Leader really cared
about me and wanted to help my family by providing gifts and money that my family so
desperately needed. He took advantage of my situation and only wanted to lure me in so
that he could satisfy his sexual needs while victimizing me. My mother trusted him
enough to allow me to attend Boy Scout’s sleepovers at his home where the majority of
the sexual abuse took place.

I can recall vividly a specific time in Tulsa, Oklahoma when the Boy Scouts troops from
all over Oklahoma would meet for the weekend. Most Boy Scouts would come with their
parents; however, [ would come with my Scout Leader and stay the weekend in his
camper where more sexual abuse occurred. Unfortunately, my mother was working and

- care of a. five other a and could not attend the event. ~ - ~

my Scout Leader occurred over a period years and has totally devastated my life. I carry
to this day so much guilt and shame.

 

Your Honor, I was recently released from prison last year after spending 28 years of my
life incarcerated. The criminal acts behind my incarceration all stemmed from my sexual
abuse as a Boy Scout, In addition, I have been diagnosed with Post Traumatic Stress
Disorder, Paranoid Schizophrenia, often experience Suicidal Thoughts and Depression as
a result of the abuse and the belief that it was all my fault. I am unable to work nor have
healthy relationships with others. | can never regain the years I’ve lost and the years of
long suffering I’ve experienced from the sexual abuse at the hands of a person I trusted.

 
a Doc 3360 Filed 05/07/21 Page 2 of 2

 

 

 
